DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/864,109 is responsive to communications filed on 03/01/2022, in reply to the Non-Final Rejection of 12/09/2021. Currently, claims 1, 3-4, 6-7, and 10-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/01/2022 and 05/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
In regard to claim 1, the Applicant submits that the previous office action asserts that Li teaches overlapping effective sensor fields of view for sensor pods. However, the Applicant submits that, as shown in Fig. 5 of Li, the overlap described is some distance away from a vehicle body and therefore does not capture a side or an end of the vehicle, and as shown in Figs. 6, 7, and 10, the lidar units of Li are affixed to the roof of the vehicle, and therefore the associated fields of view would not be capable of capturing a side or end of the vehicle. Therefore, the Applicant submits, Li fails to teach or suggest sensor pods having fields of view such as those described in the amended claim 1. The Examiner respectfully disagrees. As disclosed in Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle. Thus, it can be seen that if each lidar unit had this range in their field of view, then the first, second, third, and fourth effective sensor fields would include the sides and ends of the vehicle in the sensor fields as claimed in the limitations of claim 1. As such, it can be seen that the teachings of Li and Lopez teach all of the limitations presented in the amended claim 1. 

In regard to claim 12, the Applicant submits similar arguments and amendments to those presented regarding claim 1. Since the arguments and amendments relating to claim 1 have been found to be insufficient to overcome the rejection under Li in view of Lopez, claim 12 shall also remain rejected for similar reasons to those described above.

In regard to claims 3-4, 6-7, 10-11, 13-18, and 21, these claims are either directly or indirectly dependent upon the independent claims 1 or 12, respectively. Since the arguments and amendments relating to the independent claims have been found to be insufficient to overcome their claim rejections, these claims are not in condition for allowance by virtue of being dependent upon an allowable base claim, and as such, shall also remain rejected. 

In regard to claim 19, this claim has been amended to include “a sensor pod removably coupled to an arm attached to the body and extending through a panel of the body.” The Applicant submits that although Li teaches lidar units on a support structure which may be removable from the rest of the vehicle, it does not expressly disclose “…an arm attached to the body and extending through a panel of the body” as claimed. The wording of claim limitations in the amended claim presents an indefiniteness described in the rejection of the claim under 35 U.S.C. 112(b) presented below. However, as best understood, the Examiner respectfully disagrees. As best understood, the limitation requires the “sensor pod” to be removably coupled to an arm attached to the body, and for it to extend through a panel of the body. With regard to being removably coupled, the teachings of Li include that the support structures for sensors may be removable from the rest of the vehicle (Li paragraph 179). The teachings of Lopez show figures of sensor pods protruding on arms which are covered in body panels, and the sensors protruding out the tops and bottoms of the arm, while the arm itself is shrouded in the body panels painted the same as the black portions of the vehicle. Thus, it can be seen that the sensor pods extend through body panels, as well as the arm extending through the panels. As such, the teachings of Li and Lopez include all of the amended limitations presented in claim 19, as best understood given the rejection under 35 U.S.C. 112(b).

In regard to claim 20, this claim is dependent upon the independent claim 19. Since claim 19 shall remain rejected as discussed above, this claim is not in condition for allowance by virtue of its dependency, and as such, shall also remain rejected.

In regard to claims 22-24, these claims have been newly added, and as such, their rejections can be found below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 19, this claim is rejected as being indefinite due to the limitation “a sensor pod removably coupled to an arm attached to the body and extending through a panel of the body.” It is unclear which portion described is doing the “extending through a panel of the body” and whether it is the “arm attached to the body” which extends through a panel, or the “sensor pod” extending through a panel of the body. 

In regard to claim 20, this claim is dependent upon claim 19, and fails to remedy the deficiencies of the claim described above. As such, this claim is also rejected as being indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S Publication No. 2020/0064483), hereinafter referred to as Li, in view of Jonathan Lopez, “This is Cruise Origin, GM’s First Driverless Car” GM Authority, <URL: https://gmauthority.com/blog/2020/01/this-is-cruise-origin-gms-first-driverless-car/ >, Published: Jan 21 2020, hereinafter referred to as Lopez.

In regard to claim 1, Li teaches a vehicle (Li paragraph 66 noting vehicle 100, and Li Fig. 1 showing the vehicle) comprising:
a body having a first end and a second end distal to the first end along a longitudinal axis (Li Fig. 5 showing vehicle 100 having front F and rear R ends, and left and right sides);
a first sensor pod (Li Fig. 5 showing structure with groups of sensors 122), comprising multiple sensors disposed in a first sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 15 noting each lidar unit of the first subset of lidar units is fixedly attached to the first support structure), the first sensor pod removably coupled to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle) at a first location (Li Fig. 5 showing lidar group with support structure 122, in a first location at a corner of the vehicle), the first location adjacent to the first end spaced from the longitudinal axis in a first direction along a first transverse axis (Li Fig. 5 showing lidar group with support structure 122, in a first location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at an elevation above a ground interface (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle);
a second sensor pod (Li Fig. 5 showing structure with groups of sensors 124), comprising multiple sensors disposed in a second sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 15 noting each lidar unit of the second subset of lidar units is fixedly attached to the second support structure), the second sensor pod removably coupled to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle) at a second location (Li Fig. 5 showing lidar group with support structure 124, in a second location at a corner of the vehicle), the second location adjacent to the first end spaced from the longitudinal axis in a second direction, opposite the first direction along the first transverse axis (Li Fig. 5 showing lidar group with support structure 124, in a first location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at the elevation (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle);
a third sensor pod (Li Fig. 5 showing structure with groups of sensors 126), comprising multiple sensors disposed in a third sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 9 noting a third subset of lidar units comprising at least two lidar units supported by a third support structure), the third sensor pod removably coupled to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle) at a third location (Li Fig. 5 showing lidar group with support structure 126, in a third location at a corner of the vehicle), the third location adjacent to the second end spaced from the longitudinal axis in the first direction, along a second transverse axis (Li Fig. 5 showing lidar group with support structure 126, in a third location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at the elevation (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle); and
a fourth sensor pod (Li Fig. 5 showing structure with groups of sensors 128), comprising multiple sensors disposed in a fourth sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 9 noting a fourth subset of lidar units comprising at least two lidar units supported by a fourth support structure), the fourth sensor pod removably coupled to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle)at a fourth location (Li Fig. 5 showing lidar group with support structure 128, in a fourth location at a corner of the vehicle), the fourth location adjacent to the second end spaced from the longitudinal axis in the second direction, opposite the first direction along the second transverse axis (Li Fig. 5 showing lidar group with support structure 128, in a fourth location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at the elevation (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle), wherein:
the first sensor pod has a first effective sensor field of view, the second sensor pod has a second effective sensor field of view, the third sensor pod has a third effective sensor field of view, and the fourth sensor pod has a fourth effective sensor field of view (Li Fig. 5 showing fields of view from each of the sensor pods 122-128);
the first effective sensor field of view overlapping with at least a portion of the second effective sensor field of view capturing a first lateral side of the body (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the third effective sensor field of view capturing the first end (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 122 is adjacent to 126 and 124, and can have an overlapping field of view with those groups of units), wherein the first lateral side is adjacent to the first end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle);
the second effective sensor field of view overlapping with at least a portion of the first effective sensor field of view capturing the first lateral side (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the fourth effective sensor field of view (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 124 is adjacent to 122 and 128, and can have an overlapping field of view with those groups of units) capturing the second end, wherein the first lateral side is adjacent to the second end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle);
the third effective sensor field of view overlapping with a least a portion of the first effective sensor field of view capturing the first end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the fourth effective sensor field of view (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 126 is adjacent to 122 and 128, and can have an overlapping field of view with those groups of units) capturing a second lateral side of the body, wherein the second lateral side is adjacent to the first end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle); and
the fourth effective sensor field of view overlapping with at least a portion of the second effective sensor field of view  capturing the second end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the third effective sensor field (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 128 is adjacent to 126 and 124, and can have an overlapping field of view with those groups of units) capturing the second lateral side, wherein the second lateral side is adjacent to the second end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle).
However, Li does not expressly disclose the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod are each mounted to a respective arm such that the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod extend beyond a periphery of the body.
In the same field of endeavor, Lopez teaches the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod are each mounted to a respective arm such that the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod extend beyond a periphery of the body (Lopez first and third images in the article showing the four sensor pod mounted on arms on the corners of the vehicle, and showing that they extend from the periphery of the vehicle body).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez, because both disclosures relate to the field of autonomous driving vehicles that comprise multiple pods of sensor arrays directed at the corners of the vehicles, and positioned to allow for effective imaging to allow for autonomous driving. Thus, modified to incorporate the teachings of Lopez, the teachings of Li include all of the limitations presented in claim 1.

In regard to claim 3, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches wherein fields of view of the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, and the fourth effective sensor field of view are between 260 and 280 degrees (Li paragraph 139 noting that a lidar unit may have a FOV of at least 15, 30, 45, 55, 57, 60, 75, 90, 120, 150, 180, 210, 240, 270, 300, 330, or 360 degrees; and Li paragraph 141 noting that a plurality of these lidar units make up a set of lidar units 122, as shown in Fig. 4. Thus, it can be seen that the fields of view of the lidar units in each of the groups of lidar units 122, 124, 126, 128 can be 270 degrees). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 4, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches wherein the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, and the fourth effective sensor field of view collectively provide an effective vehicle field of view of 360 degrees at a first distance from the vehicle (Li Fig. 3A showing radii of detectable ranges from the lidar sensors on the vehicle; Li paragraph 7 noting the region detectable by the plurality of lidar units extends around the vehicle body in 360 degrees; and Li paragraph 151 noting the set of lidar units may have a collective field of view of at least 30 degrees, 45 degrees, 60 degrees, 90 degrees, 120 degrees, 135 degrees, 150 degrees, 160 degrees, 171 degrees, 180 degrees, 210 degrees, 240 degrees, 270 degrees, 300 degrees, 330 degrees, or 360 degrees). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 6, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches wherein three of the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, or the fourth effective sensor field of view collectively provide an effective vehicle field of view of 360 degrees at a first distance from the vehicle (Li paragraph 7 noting the region detectable by the plurality of lidar units extends around the vehicle body in 360 degrees; Li paragraph 151 noting the set of lidar units may have a collective field of view of 360 degrees; and Li paragraph 153 noting that any number of lidar units, including less than or equal to 1, 2, 3, 4, etc. are used to cover a desired detectable region around the vehicle, and in some embodiments, the number of lidar units used to cover a desired detectable range may fall within a range between any two of these numbers. Thus, it can be seen that 3 or 4 lidar units can be used to cover a detectable range of 360 degrees). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 7, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Lopez teaches wherein one or more of the first sensor pod, the second sensor pod, the third sensor pod, or the fourth sensor pod protrude at least an eight inch distance from a longitudinal end and at least an eight inch distance from a lateral side of the body of the vehicle (Lopez first and third figures showing sensor pods protruding on arms from the corners of the vehicle, and protruding a distance from the first end and sides of the body). Although the distance that these arms protrude is not explicitly stated in the reference, the scale of the protrusion in the image appears to imply that the sensor arms protrude at least 8 inches. Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date to have the sensor pod protrude at least 8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. As such, Since the disclosure of Lopez discloses sensor pods on the corner of the vehicle protruding from the first end of the vehicle, and the lateral side of the body an amount that appears in figures to be at least 8 inches, and uses the sensors to provide effective information to allow for autonomous driving, determining an eight inch distance would be obvious to a person having ordinary skill in the art.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 10, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches further comprising an additional sensor disposed on the body separate from the first sensor pod, the second sensor pod, the third sensor pod, and the fourth sensor pod (Li paragraphs 129-130 noting that the vehicle sensing system may additionally comprise radar, sonar, cameras, or other sensors in addition to lidar units; and Li Fig. 3B showing fields of view of 4k cameras, radars, etc. Li Fig. 5 shows the fields of view of the groups of lidar units 122, 124, 126, and 128, and it can be seen that the fields of view of sensors such as radar, sonar, or cameras would overlap the fields of views of the groups of lidar units),
wherein the additional sensor has a fifth field of view, which overlaps with at least a portion of two of the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, or the fourth effective sensor field of view (Li paragraphs 129-130 noting that the vehicle sensing system may additionally comprise radar, sonar, cameras, or other sensors in addition to lidar units; and Li Fig. 3B showing fields of view of 4k cameras, radars, etc. Li Fig. 5 shows the fields of view of the groups of lidar units 122, 124, 126, and 128, and it can be seen that the fields of view of sensors such as radar, sonar, or cameras would overlap the fields of views of the groups of lidar units). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 11, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches wherein the first location is within a first distance of the first end and the spacing from the longitudinal axis of the first location is greater than a second distance from the longitudinal axis (Li Fig. 5 showing the first location of the group of lidar sensors 122), such that the effective sensor field of view of the first sensor pod includes a view of an object behind an obstacle located at a first position relative to and spaced from the vehicle (Li Fig. 9 showing a plurality of obstacles around the vehicle that are detected by the vehicle sensors, and showing an object 106 located behind an obstacle 105 at a first position relative to and spaced from the vehicle 100; and Li paragraphs 292-293 noting fusion of lidar sensor data for use in object recognition, obstacle avoidance, and detecting obstacles in blind spots of other sensors). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 12, Li teaches a sensor system (Li Fig. 5 showing vehicle 100 having sensor system comprising groups of lidar sensors) comprising:
a first sensor pod (Li Fig. 5 showing structure with groups of sensors 122), comprising multiple sensors disposed in a first sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 15 noting each lidar unit of the first subset of lidar units is fixedly attached to the first support structure), the first sensor pod, removably coupleable to a vehicle body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle) at a first location (Li Fig. 5 showing lidar group with support structure 122, in a first location at a corner of the vehicle), the first location adjacent to a first end spaced from a longitudinal axis of the body in a first direction along a first transverse axis (Li Fig. 5 showing lidar group with support structure 122, in a first location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at an elevation above a ground interface (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle);
a second sensor pod (Li Fig. 5 showing structure with groups of sensors 124), comprising multiple sensors disposed in a second sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 15 noting each lidar unit of the second subset of lidar units is fixedly attached to the second support structure), the second sensor pod removably coupleable to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle) at a second location (Li Fig. 5 showing lidar group with support structure 124, in a second location at a corner of the vehicle), the second location adjacent to the first end spaced from the longitudinal axis in a second direction, opposite the first direction along the first transverse axis (Li Fig. 5 showing lidar group with support structure 124, in a first location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at the elevation (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle);
a third sensor pod (Li Fig. 5 showing structure with groups of sensors 126), comprising multiple sensors disposed in a third sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 9 noting a third subset of lidar units comprising at least two lidar units supported by a third support structure), the third sensor pod removably coupled to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle) at a third location (Li Fig. 5 showing lidar group with support structure 126, in a third location at a corner of the vehicle), the third location adjacent to the second end spaced from the longitudinal axis in the first direction, along a second transverse axis (Li Fig. 5 showing lidar group with support structure 126, in a third location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at the elevation (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle); and
a fourth sensor pod (Li Fig. 5 showing structure with groups of sensors 128), comprising multiple sensors disposed in a fourth sensor pod housing (Li paragraph 179 noting that groups of lidar units may comprise a plurality of lidar units on a common support, and each lidar group has a support structure; and Li paragraph 9 noting a fourth subset of lidar units comprising at least two lidar units supported by a fourth support structure), the fourth sensor pod removably coupled to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle)at a fourth location (Li Fig. 5 showing lidar group with support structure 128, in a fourth location at a corner of the vehicle), the fourth location adjacent to the second end spaced from the longitudinal axis in the second direction, opposite the first direction along the second transverse axis (Li Fig. 5 showing lidar group with support structure 128, in a fourth location at a corner of the vehicle; Li paragraph 163 noting the subsets of lidar units may be oriented facing diagonally outward from different corners of the vehicle; and Li paragraph 171 noting options for positioning the groups of lidar units), at the elevation (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle), wherein:
the first sensor pod has a first effective sensor field of view, the second sensor pod has a second effective sensor field of view, the third sensor pod has a third effective sensor field of view, and the fourth sensor pod has a fourth effective sensor field of view (Li Fig. 5 showing fields of view from each of the sensor pods 122-128);
the first effective sensor field of view overlapping with at least a portion of the second effective sensor field of view capturing a first lateral side of the body (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the third effective sensor field of view capturing the first end (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 122 is adjacent to 126 and 124, and can have an overlapping field of view with those groups of units), wherein the first lateral side is adjacent to the first end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle);
the second effective sensor field of view overlapping with at least a portion of the first effective sensor field of view capturing the first lateral side (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the fourth effective sensor field of view (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 124 is adjacent to 122 and 128, and can have an overlapping field of view with those groups of units) capturing the second end, wherein the first lateral side is adjacent to the second end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle);
the third effective sensor field of view overlapping with a least a portion of the first effective sensor field of view capturing the first end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the fourth effective sensor field of view (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 126 is adjacent to 122 and 128, and can have an overlapping field of view with those groups of units) capturing a second lateral side of the body, wherein the second lateral side is adjacent to the first end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle); and
the fourth effective sensor field of view overlapping with at least a portion of the second effective sensor field of view  capturing the second end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture a side and end of the vehicle) and with at least a portion of the third effective sensor field (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus it can be seen that the group of lidar units 128 is adjacent to 126 and 124, and can have an overlapping field of view with those groups of units) capturing the second lateral side, wherein the second lateral side is adjacent to the second end (Li paragraphs 139-148, the lidar units disclosed may have any detectable range up to 360 degrees per lidar unit, and the field of view of the lidar units may overlap. As such, it is implicit that a lidar unit at a corner of a vehicle with a 360 degree field of view would be able to capture the sides and ends of the vehicle).
However, Li does not expressly disclose the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod are each mounted to a respective arm such that the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod extend beyond a periphery of the body.
In the same field of endeavor, Lopez teaches the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod are each mounted to a respective arm such that the first sensor pod, second sensor pod, third sensor pod, and the fourth sensor pod extend beyond a periphery of the body (Lopez first and third images in the article showing the four sensor pod mounted on arms on the corners of the vehicle, and showing that they extend from the periphery of the vehicle body).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 13, Li and Lopez teach all of the limitations of claim 12 as discussed above. In addition, Li teaches the first effective sensor field of view of the first sensor pod overlapping with at least a portion of the fourth effective sensor field of view of the fourth sensor pod at a first distance from the vehicle (Li Fig. 3A showing radii of detectable ranges from the lidar sensors on the vehicle; and Li paragraph 157 noting that groups of lidar units can have overlapping fields of view up to 360 degrees. Thus, it can be seen that if the first and fourth group of lidar units 122, 128 had a detection radius as shown, and overlapped 360 degrees with other groups of lidar units, the field of views would overlap). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 14, Li and Lopez teach all of the limitations of claim 12 as discussed above. In addition, Li teaches wherein the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, and the fourth effective sensor field of view are at least 270 degrees (Li paragraph 139 noting that a lidar unit may have a FOV of at least 15, 30, 45, 55, 57, 60, 75, 90, 120, 150, 180, 210, 240, 270, 300, 330, or 360 degrees; and Li paragraph 141 noting that a plurality of these lidar units make up a set of lidar units 122, as shown in Fig. 4. Thus, it can be seen that the fields of view of the lidar units in each of the groups of lidar units 122, 124, 126, 128 can be 270 degrees). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 15, Li and Lopez teach all of the limitations of claim 12 as discussed above. In addition, Li teaches wherein three of the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, or the fourth effective sensor field of view collectively provide an effective vehicle field of view of 360 degrees at a first distance from the vehicle (Li Fig. 3A showing radii of detectable ranges from the lidar sensors on the vehicle; Li paragraph 7 noting the region detectable by the plurality of lidar units extends around the vehicle body in 360 degrees; and Li paragraph 151 noting the set of lidar units may have a collective field of view of at least 30 degrees, 45 degrees, 60 degrees, 90 degrees, 120 degrees, 135 degrees, 150 degrees, 160 degrees, 171 degrees, 180 degrees, 210 degrees, 240 degrees, 270 degrees, 300 degrees, 330 degrees, or 360 degrees). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 16, Li and Lopez teach all of the limitations of claim 12 as discussed above. In addition, Lopez teaches wherein one or more of the first sensor pod, the second sensor pod, the third sensor pod, or the fourth sensor pod protrude at least an eight inch distance from a longitudinal end and at least an eight inch distance from a lateral side of the body of the vehicle (Lopez first and third figures showing sensor pods protruding on arms from the corners of the vehicle, and protruding a distance from the first end and sides of the body). Although the distance that these arms protrude is not explicitly stated in the reference, the scale of the protrusion in the image appears to imply that the sensor arms protrude at least 8 inches. Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date to have the sensor pod protrude at least 8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. As such, Since the disclosure of Lopez discloses sensor pods on the corner of the vehicle protruding from the first end of the vehicle, and the lateral side of the body an amount that appears in figures to be at least 8 inches, and uses the sensors to provide effective information to allow for autonomous driving, determining an eight inch distance would be obvious to a person having ordinary skill in the art.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 17, Li and Lopez teach all of the limitations of claim 12 as discussed above. In addition, Li teaches the first sensor pod and third sensor pod comprising a first type of sensor pod, the second sensor pod and fourth sensor pod comprising a second type of sensor pod, the second type of sensor pod being a mirror image of the first type of sensor pod (Li Fig. 5 showing the groups of lidar sensors on support structures 122, 124, 126, and 128, and showing that the groups 124 and 128 are arranged as mirror images of 122 and 126). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 18, Li and Lopez teach all of the limitations of claim 12 as discussed above. In addition, Li teaches further comprising another sensor disposed on the body separate from the first sensor pod, the second sensor pod, the third sensor pod, and the fourth sensor pod (Li paragraphs 129-130 noting that the vehicle sensing system may additionally comprise radar, sonar, cameras, or other sensors in addition to lidar units; and Li Fig. 3B showing fields of view of 4k cameras, radars, etc. Li Fig. 5 shows the fields of view of the groups of lidar units 122, 124, 126, and 128, and it can be seen that the fields of view of sensors such as radar, sonar, or cameras would overlap the fields of views of the groups of lidar units),
wherein the other sensor has a fifth field of view, which overlaps with at least a portion of two of the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, or the fourth effective sensor field of view (Li paragraphs 129-130 noting that the vehicle sensing system may additionally comprise radar, sonar, cameras, or other sensors in addition to lidar units; and Li Fig. 3B showing fields of view of 4k cameras, radars, etc. Li Fig. 5 shows the fields of view of the groups of lidar units 122, 124, 126, and 128, and it can be seen that the fields of view of sensors such as radar, sonar, or cameras would overlap the fields of views of the groups of lidar units). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 19, Li teaches a vehicle (Li paragraph 66 noting vehicle 100, and Li Fig. 1 showing the vehicle) comprising:
a body having a first longitudinal end and a second longitudinal end distal to the first longitudinal end along a longitudinal axis (Li Fig. 5 showing vehicle 100 having front F and rear R ends, and left and right sides); and
a sensor pod (Li Fig. 5 showing structure with groups of sensors 122) removably coupled to the body (Li paragraph 179 noting that the support structures may be removable from the rest of the vehicle), and at an elevation above a ground interface (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that they may be located at various percentages from the top or bottom of the vehicle), the elevation above five feet and within two feet of a top of the body (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that the lidar units may be located at or near the top 50%, 40%, 30%, 25%, 20%, 15%, 10%, 5%, 3%, or 1% of the vehicle. These teachings imply that if a vehicle was 7 feet tall, the sensors could be placed at or near the top 25-30% of the vehicle, and as such, would be 5 feet up and within 2 feet from the top of the body), sensor pod comprising a first sensor of a first type and a second sensor of a second type (Li paragraph 78 noting a sensing assembly may comprise a single sensor or multiple sensors.  The sensing assembly may comprise a single type of sensor or multiple types of sensors). 
However, Li does not expressly disclose the sensor pod coupled to an arm attached to the body and extending through a panel of the body, and the sensor pod protruding at least an eight inch distance from the longitudinal end and at least an eight inch distance from a lateral side of the body of the vehicle.
In the same field of endeavor, Lopez teaches the sensor pod coupled to an arm attached to the body and extending through a panel of the body (Lopez show figures of sensor pods protruding on arms which are covered in body panels, and the sensors protruding out the tops and bottoms of the arm, while the arm itself is shrouded in the body panels painted the same as the black portions of the vehicle. Thus, it can be seen that the sensor pods extend through body panels, as well as the arm extending through the panels), and 
the sensor pod protruding at least an eight inch distance from the longitudinal end and at least an eight inch distance from a lateral side of the body of the vehicle (Lopez first and third figures showing sensor pods protruding on arms from the corners of the vehicle, and protruding a distance from the first end and sides of the body). Although the distance that these arms protrude is not explicitly stated in the reference, the scale of the protrusion in the image appears to imply that the sensor arms protrude at least 8 inches. Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date to have the sensor pod protrude at least 8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. As such, Since the disclosure of Lopez discloses sensor pods on the corner of the vehicle protruding from the first end of the vehicle, and the lateral side of the body an amount that appears in figures to be at least 8 inches, and uses the sensors to provide effective information to allow for autonomous driving, determining an eight inch distance would be obvious to a person having ordinary skill in the art.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 20, Li and Lopez teach all of the limitations of claim 19 as discussed above. In addition, Li teaches wherein the sensor pod has an effective field of view of greater than 270 degrees (Li paragraph 139 noting that a lidar unit may have a FOV of at least 15, 30, 45, 55, 57, 60, 75, 90, 120, 150, 180, 210, 240, 270, 300, 330, or 360 degrees; and Li paragraph 141 noting that a plurality of these lidar units make up a set of lidar units 122, as shown in Fig. 4. Thus, it can be seen that the fields of view of the lidar units in each of the groups of lidar units 122, 124, 126, 128 can be greater than 270 degrees).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 21, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches wherein the first sensor pod, the second sensor pod, the third sensor pod, and the fourth sensor pod each have a field of view including a portion directed towards the body of the vehicle (Li paragraph 157 noting four groups of lidar units 122, 124, 126, and 128, and noting that overlap between two groups of lidar units, such as adjacent groups of lidar units may be any value ranging from 5 degrees to 360 degrees. Thus, it can be seen that if the groups of sensor pods on the corners of the vehicle have 360 degree fields of view, their field of view would each include portions directed towards the body of the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 22, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Lopez teaches wherein the respective arm is attached to the body and extends through a panel of the body (Lopez show figures of sensor pods protruding on arms which are covered in body panels, and the sensors protruding out the tops and bottoms of the arm, while the arm itself is shrouded in the body panels painted the same as the black portions of the vehicle. Thus, it can be seen that the sensor pods extend through body panels, as well as the arm extending through the panels).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 23, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches wherein the first effective sensor field of view, the second effective sensor field of view, the third effective sensor field of view, and the fourth effective sensor field of view (Li Fig. 5 showing fields of view from each of the sensor pods 122-128) each comprise a camera field of view (Li paragraph 31 noting In some embodiments, the one or more different types of sensors in the sets of sensors are selected from the group consisting of stereo cameras, lidar units, and ultrasonic sensors. In some embodiments, the set of sensors comprise a plurality of stereo cameras and a plurality of lidar units).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

In regard to claim 24, Li and Lopez teach all of the limitations of claim 1 as discussed above. In addition, Li teaches wherein the first sensor pod, the second sensor pod, the third sensor pod, and the fourth sensor pod are each mounted below a roof of the vehicle (Li paragraphs 174-175 noting that the lidar units may or may not be at or near the highest point of the vehicle, and notes that the lidar units may be located at or near the top 50%, 40%, 30%, 25%, 20%, 15%, 10%, 5%, 3%, or 1% of the vehicle. These teachings imply that if a vehicle was 5 feet tall, the sensors could be placed at or near the top 20% of the vehicle, and as such, would be 4 feet up and 1 foot from the top of the body, which would be below the roof of the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Li with the teachings of Lopez for the same reasons as discussed in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488